           Case 1:18-cr-00027-DAD-BAM Document 47 Filed 11/19/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   DAVID L. GAPPA
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00027 DAD-BAM
12                                Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE; AND ORDER
13                           v.
                                                         DATE: November 23, 2020
14   APRIL MILLS,                                        TIME: 1:00 p.m.
                                                         COURT: Hon. Barbara A. McAuliffe
15                                Defendant.
16

17          This case is set for status conference on November 23, 2020. This Court issued General Orders

18 611-618 and 620-621 to address public health concerns related to COVID-19, including the temporary

19 suspension of jury trials and restrictions on access to court buildings.

20          Although the General Orders address the district-wide health concerns, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

25 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
27 orally or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION TO RESET CHANGE OF PLEA TO STATUS      1
30    CONFERENCE AND TO EXCLUDE TIME
           Case 1:18-cr-00027-DAD-BAM Document 47 Filed 11/19/20 Page 2 of 5


 1 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 2 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 3 justice served by taking such action outweigh the best interest of the public and the defendant in a

 4 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 5 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 6 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 7 a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
21 continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for status conference on November 23, 2020, with

26 speedy trial time excluded between September 21, 2020 and November 23, 2020.
27          2.      By this stipulation, defendant now moves to continue the plea hearing and reset the

28 hearing as a status conference before the magistrate judge on March 24, 2021 at 1:00 p.m., and to

      STIPULATION TO RESET CHANGE OF PLEA TO STATUS        2
30    CONFERENCE AND TO EXCLUDE TIME
           Case 1:18-cr-00027-DAD-BAM Document 47 Filed 11/19/20 Page 3 of 5


 1 exclude time between the date of this stipulation and March 24, 2021, under 18 U.S.C. §§ 3161(h)(7)(A)

 2 and 3161(h)(7)(B)(i), (ii) and (iv) and Local Code T4.

 3         3.      The parties agree and stipulate, and request that the Court find the following:

 4                 a)      The government has represented that the discovery associated with this case

 5         currently includes more than 10,000 pages of discovery, including investigative reports and

 6         related documents. This discovery has been either produced directly to counsel and/or made

 7         available for inspection and copying.

 8                 b)      Defendant and defense counsel desire additional time in preparation of this case.

 9         Defendant Mills and the government were unable to finalize a plea agreement. The defendant

10         has requested additional time to review the government’s extensive discovery production.

11         Because of the protective order in place restricting the defendant’s receipt of personal copies of

12         the discovery and because of the COVID-19 pandemic and the restrictions on meetings at

13         counsel’s designated office space, the defendant and defense counsel require additional time to

14         arrange for defendant’s review of the government’s discovery production in preparation for later

15         proceedings. Defendant has also requested supplemental discovery from the government. A

16         continuance is necessary for production and review of this additional material. The parties

17         request a status conference in March 24, 2021 to afford adequate time for defense counsel to

18         prepare in light of the current pandemic. Thus, the parties request that the current status

19         conference be continued and reset before the assigned magistrate judge on March 24, 2021, at

20         1:00 p.m. Thus, the requested continuance will conserve time and resources for the parties and

21         the Court.

22                 c)      Counsel for defendant believes that failure to grant the above-requested

23         continuance would deny her the reasonable time necessary for effective preparation, taking into

24         account the exercise of due diligence.

25                 d)      The government does not object to and joins in the request for continuance.

26                 e)      In addition to the public health concerns cited by General Orders 611-618 and

27         620-621 and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

28         particularly apt in this case because counsel has been encouraged to telework and minimize

      STIPULATION TO RESET CHANGE OF PLEA TO STATUS     3
30    CONFERENCE AND TO EXCLUDE TIME
           Case 1:18-cr-00027-DAD-BAM Document 47 Filed 11/19/20 Page 4 of 5


 1          personal contact to the greatest extent possible.

 2                 f)      Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of the date of this stipulation to

 7          March 24, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

 8          3161(h)(7)(B)(i), (ii) and (iv) [Local Code T4] because it results from a continuance granted by

 9          the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

10          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

11          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15
      Dated: November 18, 2020                                  MCGREGOR W. SCOTT
16                                                              United States Attorney
17
                                                                /s/ HENRY Z. CARBAJAL III
18                                                              HENRY Z. CARBAJAL III
                                                                Assistant United States Attorney
19

20
      Dated: November 18, 2020                                  /s/ CARRIE MCCREARY
21                                                              CARRIE MCCREARY
22                                                              Counsel for Defendant
                                                                APRIL MILLS
23

24

25

26
27

28

      STIPULATION TO RESET CHANGE OF PLEA TO STATUS       4
30    CONFERENCE AND TO EXCLUDE TIME
           Case 1:18-cr-00027-DAD-BAM Document 47 Filed 11/19/20 Page 5 of 5


 1
                                                      ORDER
 2
            IT IS SO ORDERED that the status conference is continued from November 23, 2020, to March
 3
     24, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
 4
     18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).
 5
     IT IS SO ORDERED.
 6

 7      Dated:     November 19, 2020                         /s/ Barbara   A. McAuliffe    _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO RESET CHANGE OF PLEA TO STATUS      5
30    CONFERENCE AND TO EXCLUDE TIME
